Eckert, J. In his complaint filed in this court on March 12, 1943, the claimant, Eay E. Geisen, alleges that on March 14, 1941, he was driving his automobile in a southerly direction on U. S. Eoute 66, and that at a point approximately one mile north of Joliet, Illinois, his automobile struck one of the pillars or supports of a viaduct, resulting in severe and permanent injury to claimant. He further alleges that the accident was caused by the negligence of the respondent in permitting the viaduct to be without warning lights or signals. Claimant seeks damages in the amount of $40,000.00. Eespondent has filed a motion to dismiss the complaint on the ground that it does not state a claim which the State of Illinois as a sovereign commonwealth should discharge and pay. This court has repeatedly held -that in the construction and maintenance of its system of State highways, the State of Illinois is acting in a governmental capacity. (Spurrell, et al. vs. State, 10 C. C. R. 74; Gerdes vs. State, 11 C. C. R. 243), and it has been uniformly held that in the exercise of such governmental functions, the State is not liable for the negligence of its officers, agents, or employees. (Sale vs. State, 10 C. C. R. 379; Mathieu, et al. vs. State, 11 C. C. R. 397.) The motion of the respondent is therefore granted and claim dismissed.